Title: From Alexander Hamilton to John Walker, 25 November 1799
From: Hamilton, Alexander
To: Walker, John


          
            Sir,
            New York Nov. 25—99
          
          I have received your letter of the tenth of this month—
          Your pretensions on the subject of rank have been stated to the Secretary of War with whom it will lie to decide the point.
          I am collecting information as to fit characters for the post of Division Inspector—various circumstances, some of which have no relation are collateral to the merit of the candidates, will govern me on the occasion—
          With &c
          
            I shall not be unmindful of your application, and altho’ I can not it would be improper in me to give you an expectation of being appointed, yet I shall be glad to receive the recommendations which you speak of from Generals Brooks and Hull.
          
           Majr Walker— 
        